Case 2:19-cv-02782-SVW-JPR Document 45-2 Filed 02/02/20 Page 1 of 58 Page ID #:684




                      EXHIBIT 1
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 2 of 58 Page ID #:685
                                                                             #:618
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 3 of 58 Page ID #:686
                                                                             #:619
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 4 of 58 Page ID #:687
                                                                             #:620
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 5 of 58 Page ID #:688
                                                                             #:621
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 6 of 58 Page ID #:689
                                                                             #:622
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 7 of 58 Page ID #:690
                                                                             #:623
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 8 of 58 Page ID #:691
                                                                             #:624
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 9 of 58 Page ID #:692
                                                                             #:625
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 10 of 58 Page ID
                                  #:626
                                  #:693
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 11 of 58 Page ID
                                  #:627
                                  #:694
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 12 of 58 Page ID
                                  #:628
                                  #:695
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 13 of 58 Page ID
                                  #:629
                                  #:696
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 14 of 58 Page ID
                                  #:630
                                  #:697
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 15 of 58 Page ID
                                  #:631
                                  #:698
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 16 of 58 Page ID
                                  #:632
                                  #:699
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 17 of 58 Page ID
                                  #:633
                                  #:700
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 18 of 58 Page ID
                                  #:634
                                  #:701
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 19 of 58 Page ID
                                  #:635
                                  #:702
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 20 of 58 Page ID
                                  #:636
                                  #:703
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 21 of 58 Page ID
                                  #:637
                                  #:704
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 22 of 58 Page ID
                                  #:638
                                  #:705
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 23 of 58 Page ID
                                  #:639
                                  #:706
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 24 of 58 Page ID
                                  #:640
                                  #:707
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 25 of 58 Page ID
                                  #:641
                                  #:708
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 26 of 58 Page ID
                                  #:642
                                  #:709
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 27 of 58 Page ID
                                  #:643
                                  #:710
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 28 of 58 Page ID
                                  #:644
                                  #:711
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 29 of 58 Page ID
                                  #:645
                                  #:712
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 30 of 58 Page ID
                                  #:646
                                  #:713
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 31 of 58 Page ID
                                  #:647
                                  #:714
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 32 of 58 Page ID
                                  #:648
                                  #:715
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 33 of 58 Page ID
                                  #:649
                                  #:716
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 34 of 58 Page ID
                                  #:650
                                  #:717
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 35 of 58 Page ID
                                  #:651
                                  #:718
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 36 of 58 Page ID
                                  #:652
                                  #:719
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 37 of 58 Page ID
                                  #:653
                                  #:720
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 38 of 58 Page ID
                                  #:654
                                  #:721
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 39 of 58 Page ID
                                  #:655
                                  #:722
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 40 of 58 Page ID
                                  #:656
                                  #:723
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 41 of 58 Page ID
                                  #:657
                                  #:724
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 42 of 58 Page ID
                                  #:658
                                  #:725
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 43 of 58 Page ID
                                  #:659
                                  #:726
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 44 of 58 Page ID
                                  #:660
                                  #:727
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 45 of 58 Page ID
                                  #:661
                                  #:728
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 46 of 58 Page ID
                                  #:662
                                  #:729
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 47 of 58 Page ID
                                  #:663
                                  #:730
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 48 of 58 Page ID
                                  #:664
                                  #:731
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 49 of 58 Page ID
                                  #:665
                                  #:732
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 50 of 58 Page ID
                                  #:666
                                  #:733
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 51 of 58 Page ID
                                  #:667
                                  #:734
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 52 of 58 Page ID
                                  #:668
                                  #:735
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 53 of 58 Page ID
                                  #:669
                                  #:736
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 54 of 58 Page ID
                                  #:670
                                  #:737
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 55 of 58 Page ID
                                  #:671
                                  #:738
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 56 of 58 Page ID
                                  #:672
                                  #:739
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 57 of 58 Page ID
                                  #:673
                                  #:740
Case 2:19-cv-02782-SVW-JPR Document 45-2
                                    44-3 Filed 02/02/20
                                               01/28/20 Page 58 of 58 Page ID
                                  #:674
                                  #:741
